FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                       November 23, 2011
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                      TENTH CIRCUIT


 TONY E. KANNO,
               Plaintiff–Appellant,
 v.                                                           No. 11-6187
                                                       (D.C. No. 5:11-CV-00032-D)
 THREE UNKNOWN AGENTS OF THE                                (W.D. Oklahoma)
 FEDERAL MARSHALS OF
 OKLAHOMA CITY OFFICE,
               Defendant–Appellee.


                               ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Plaintiff, appearing pro se,1 appeals the dismissal of his civil rights action pursuant

to 28 U.S.C. § 1915A(b)(1) for failure to state a claim and frivolousness. After a



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        We liberally construe Plaintiff’s pro se filings. See Ledbetter v. City of Topeka,
Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
thorough review of the record, we affirm the district court’s order.

       Plaintiff, a citizen of Nigeria, was incarcerated in the David C. Moss Criminal

Justice Center in Tulsa, Oklahoma, at the time he filed his complaint. He has since been

released. Plaintiff contends that he has been under investigation in “secret court” and has

been “given an unconstitutional death penalty by the Department of Homeland Security.”

(Appellant’s Br. at 5, 7.) Plaintiff claims he is being slowly burned to death by drones

that use a microwave to boil and cook parts of his body, and that he is only alive because

he understood the weapons and kept himself wet.

       The district court dismissed Plaintiff’s complaint as frivolous under 28 U.S.C. §

1915A(b)(1). A claim may be dismissed as frivolous “if the facts alleged are clearly

baseless, a category encompassing allegations that are fanciful, fantastic, and delusional.”

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (internal quotation marks and citations

omitted). We review the district court’s determination of factual frivolousness under an

abuse-of-discretion standard, see id., and we are not persuaded that the district court

abused its discretion in this case by finding the allegations to be clearly baseless.

       For substantially the same reasons given by the magistrate judge and the district

court, we AFFIRM the dismissal of Plaintiff’s action. Plaintiff’s motion to proceed in

forma pauperis on appeal is DENIED.

                                                    ENTERED FOR THE COURT


                                                    Monroe G. McKay
                                                    Circuit Judge


                                              -2-